Title: To Alexander Hamilton from Aaron Ogden, 12 July 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town July 12th. 1799
          
          I enclose you a letter of appointment, which Lieutenant Charles Read of the eleventh regiment of Infantry has just sent me, requesting that the resignation of the same might be accepted.
          This Officer, in my opinion, discredits the service, he is now under arrest for un-officerlike behaviour and a disobedience of orders, His friends who recommended him, admit, that they had mistaken his character, and out of delicacy to them, it would  to me, be more agreable, that he should leave the service upon an acceptance of his resignation, rather than by the sentence of a  Court-Martial—You will therefore, oblidge me, by joining in the request to the Secretary at War, that his resignation may be accepted.
          I have the honor to be with the highest respect Your mo. ob. servt
          
            Aaron Ogden
          
          Major General Alexander Hamilton:
        